 586306 NLRB No. 112DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The name of the Union has been changed to reflect the new offi-cial name of the International Union.2In the absence of exceptions, we adopt, pro forma, the hearingofficer's recommendation that the objection be overruled to the ex-
tent it relates to employee Steve Wostal.3The Union's objection was as follows: ``(4) eligible employeeswere not given the opportunity to vote in this election, a fact that
could be determinative of the outcome of this election ... Even

though the company and its representative made direct assurances
that they would schedule all eligible employees in such a manner as
to be available to vote, at least (4) eligible drivers were not able tovote because of their work schedule, two (2) of these employees
being Ronnie Robinson and Bob Garrison. Mr. Robinson showed up
to vote at the completion of his work assignment, but shortly after
the polls had closed. It is our understanding that Mr. Garrison was
on a work assignment throughout the voting period and thus unable
to vote.'' The Union's exceptions to the hearing officer's rec-
ommendations were confined to the asserted disenfranchisement of
three eligible votersÐGarrison, Dougherty, and Robinson.Sahuaro Petroleum and Asphalt Company andBrandon Chancellor, Petitioner and Transport
Local Delivery and Sales Drivers, Warehouse-
men and Helpers, Mining and Motion Picture
Production, State of Arizona, Local Union No.
104, an affiliate of the International Brother-
hood of Teamsters, AFL±CIO.1Case 28±RD±621February 28, 1992SUPPLEMENTAL DECISION ANDCERTIFICATION OF RESULTS OF ELECTIONBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
OVIATTThe National Labor Relations Board, by a three-member panel, has considered determinative challenges
in, and objections to, an election and the hearing offi-
cer's report recommending disposition of them. A de-
certification election was held on November 30, 1989,
pursuant to a Stipulated Election Agreement. The
Board has reviewed the record in light of the excep-
tions and briefs and has decided to adopt the hearing
officer's findings and recommendations, overrule the
Union's objection, and certify the results of the elec-
tion.2There were no exceptions to the hearing officer'srecommendation that all challenges to ballots be over-
ruled. On July 5, 1990, the Board remanded the pro-
ceeding to the Regional Director to open and count the
challenged ballots and issue a revised tally as a matter
preliminary to the final disposition of the case. The re-
vised tally of ballots showed 7 votes in favor of the
Union and 8 votes against. The remand did not address
the Union's timely objection alleging that employees
Robinson, Garrison, and Dougherty were unable to
vote because the Employer's driving assignments pre-
vented their return during the voting period.3Because the Union lost the election by one vote, wemust decide whether the Employer was responsible for
disenfranchising at least two of the disputed voters.The hearing officer found that the Union had not es-tablished that the Employer's conduct in any way pre-
vented employees Robinson, Garrison, and Dougherty
from voting and recommended overruling the objec-
tion. For the reasons which follow, we adopt the hear-
ing officer's recommendation with respect to Robinson
and Dougherty. Because Garrison's vote alone is insuf-
ficient to affect the results, we overrule the objection
and certify the results of the election without address-
ing his situation.I. FACTSA. RobinsonThe polls were open from 2 to 3:30 p.m. at the Em-ployer's facility at Phoenix, Arizona. Robinson's as-
signment on the day of the election involved driving
on a roundtrip to Tucson, Arizona. There is a discrep-
ancy in the record concerning the time of Robinson's
return. The Union's election observer, Bob Charney,
testified that 10 minutes after the polls closed he ob-
served Robinson ask the Board agent to permit him to
vote. According to Charney, the Board agent told Rob-
inson it was too late, as the polls were closed. Robin-
son did not testify. His timecard shows that he arrived
at the yard at 3:30 p.m.; the Employer's analysis of
Robinson's clock charts show that Robinson may have
arrived at the yard at 3:12 p.m. The Employer's vice
president of operations, Al Anderson, testified without
contradiction that Robinson should have been able to
complete his assignment and return to the Employer's
facility in time to vote. The Union did not offer evi-
dence to explain the time discrepancy or show why
Robinson was late.B. DoughertyEmployee Dougherty's timecard reflects that hesigned in at 3 a.m. on the day of the election and was
dispatched to Yuma, Arizona. His timecard also shows
that on his return trip he observed an accident and
stopped for 45 minutes to assist. He arrived back at the
truck yard at 4:15 p.m., 45 minutes after the polls
closed. Vice President Anderson testified that the Em-
ployer ``encourages'' its employees to assist at acci-
dents. Dougherty did not testify.II. ANALYSISWhere the conduct of a party to the election causesan employee to miss the opportunity to vote the Board
will find that to be objectionable if the employee's
vote is determinative and the employee was
disenfranchised through no ``fault'' of his own. VersailMfg., 212 NLRB 592, 593 (1974). When an employee 587SAHUARO PETROLEUM & ASPHALT CO.4Dougherty had made the trip from Phoenix to Yuma in 2 hours45 minutes that same morning.5The Employer's policy is only to ``encourage'' its employees tostop at an accident. On its face the policy could just as easily be
interpreted to excuse an employee from stopping if he had a good
reason for not doing so or if his assistance was not needed (if, for
example, there were police and emergency vehicles already on the
scene). Because we do not know the circumstances of this accident,
we are left to speculate not only about the compulsory nature of the
Employer's policy but also about whether the facts of this particularaccident made Dougherty's assistance mandatory under the Employ-
er's policy. As the objecting party, the Union failed in its burden
to come forward with clarifying evidence.6Contrary to our dissenting colleague, Vice President Anderson'sgeneral testimony, not specifically related to the Dougherty trip,
about factors, such as weather or traffic conditions, which couldcause delays in the normal course of business cannot serve to ex-
plain what factors actually caused Dougherty to lose the additionalhour. The Board does not speculate about such matters. Thus, ourdissenting colleague's reliance on Glenn McClendon Trucking, 255NLRB 1304 (1981); Cal Gas Redding, Inc., 241 NLRB 290 (1979);and Yerges Van Liners, 162 NLRB 1259 (1967), is misplaced. Ineach of those cases, unlike the instant case, the objecting party estab-
lished beyond mere speculation that eligible voters were prevented
from voting as a result of assignments performed in the normal
course of their duties for their employers.1As noted by my colleagues, because the Union lost the electionby one vote, it must be determined whether the Employer was re-sponsible for disenfranchising at least two of the three disputed vot-
ers. In adopting the hearing officer's recommendation to overrule the
objection and certify the results of the election, my colleagues rely
solely on his findings regarding employees Robinson and Dougherty.
In disagreeing with the hearing officer's recommendation, I find that
employees Garrison and Dougherty were prevented from voting by
the work assignments made by the Employer.is prevented from voting by reason of sickness or someother unplanned occurrence beyond the control of a
party or the Board the inability to vote is not a basis
for setting aside the election. Id. The burden is on the
objecting party, in this case, the Union, to come for-
ward with evidence in support of its objection. Camp-bell Products Dept., 260 NLRB 1247 (1982).At issue in this case is whether the conditions thatcaused the disenfranchisement of these employees
were foreseeable and within the Employer's control.In finding that the Union had not shown that Robin-son's situation was attributable to the Employer, the
hearing officer relied on undisputed testimony that
Robinson had sufficient time to return to vote in the
election. The evidence is also undisputed that Robin-
son did not appear to vote until after the polls had
closed. The Union failed to adduce any evidence to ex-
plain why he was late. Since there is no evidence that
Robinson's lateness was attributable to the Employer's
conduct, we cannot find that the Employer was respon-
sible for Robinson's failure to vote. Accordingly, we
conclude that Robinson's disenfranchisement was not
objectionable.We also find that the Union has not met its burdenof showing that Dougherty's inability to vote was, in
fact, attributable to the Employer. Employer Vice
President Anderson's uncontroverted testimony was
that at the ``outside'' it takes 3 hours 15 minutes to
go from Yuma to the Employer's facility at Phoenix.4It took Dougherty 5 hours, from 11:15 a.m., when he
left Yuma, until 4:15 p.m., when he arrived at the Em-
ployer's Phoenix facility. Even allowing for the 45
minutes it took Dougherty to stop for the accident,5Dougherty still took 1 hour more to get back to the
Employer's Phoenix facility than the record establishes
was required. If Dougherty had arrived at the facility
in the 4 hours (including the time at the accident) that
it should have taken him at the outside, he would have
been there by 3:15 p.m., in time to vote. Dougherty
did not take the stand, and the Union offered no evi-
dence to explain this discrepancy.6Thus, even ifDougherty's stopping at the accident was attributableto the EmployerÐwhich has not been established on
this recordÐand those 45 minutes were to be sub-
tracted from Dougherty's trip time, his inability to vote
would not be objectionable without some explanation
from the Union why it took him an extra hour to re-
turn. That explanation was not forthcoming.We find the evidence insufficient to show that eitherRobinson or Dougherty was prevented by the Em-
ployer from voting in the election, and thus their in-
ability to vote was not objectionable. Because Garri-
son's vote alone could not have affected the results,
we overrule the Union's objection and certify the re-
sults.CERTIFICATION OF RESULTS OF ELECTIONITISCERTIFIED
that a majority of the valid ballotshave not been cast for Transport Local Delivery and
Sales Drivers, Warehousemen and Helpers, Mining and
Motion Picture Production, State of Arizona, Local
Union No. 104, an affiliate of the International Broth-
erhood of Teamsters, AFL±CIO, and that it is not the
exclusive representative of these bargaining unit em-
ployees.MEMBERDEVANEY, dissenting.Contrary to my colleagues, I find that the conditionsthat caused the disenfranchisement of two eligible vot-
ers in the instant case were foreseeable and within the
Employer's control. I, therefore, would reverse the
hearing officer's recommendation that the Union's ob-
jection be overruled to the extent it pertains to employ-
ees Garrison and Dougherty,1and I would set aside theelection and direct a second election.The facts regarding the disenfranchisement of em-ployee Garrison are as follows. Garrison's assignment
on the day of the election involved delivering asphalt
from the Employer's Phoenix, Arizona facility to a
customer in Lake Havasau City, Arizona. Before leav-
ing the yard on the morning of November 30, 1989,
Garrison called the Employer's dispatcher to inform
him that the assigned truck had a faulty dumping 588DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2See Glenn McClendon Trucking, 255 NLRB 1304 (1981); CalGas Redding., 241 NLRB 290 (1979); Yerges Van Liners, 162NLRB 1259 (1967).3212 NLRB at 593.4My colleagues essentially conclude that the Union has failed toestablish that Dougherty's stopping at the accident was mandatory.
I find, however, that in light of the record evidence establishing that
it is the Employer's policy to encourage its employees to stop at an
accident, it was the Employer's burden to establish that Dougherty's
stopping was not in accordance with its policy.5In concluding that Dougherty was not disenfranchised by the Em-ployer, my colleagues rely heavily on the testimony of the Employ-
er's vice president that at the ``outside'' the run from Yuma to Phoe-
nix takes 3 hours and 15 minutes, and on their finding that, even
allowing for the 45 minutes Dougherty stopped for the accident, it
still took 1 more hour (the missing hour) than 3 hours and 15 min-
utes for Dougherty to complete the run. The Employer's vice presi-
dent in further testimony, however, also acknowledged that in the
normal course of a run various other factors such as rain, highway
construction, and slow traffic may cause additional delays.My colleagues conclude that it is speculative to rely on such fac-tors to explain the missing hour. But, in light of all the cir-
cumstances here, including this testimony and the absence of any af-
firmative evidence indicating that the delay, in fact, was attributable
to any personal activities by Dougherty, my colleague's decision
rests on their own unwarranted speculation that Dougherty must
have engaged in such activities.mechanism. According to Garrison, the dispatcher said,``Just do it anyway you can to get it off.'' Garrison's
timecard reflects that he clocked in at 2:06 a.m. and
arrived back in the yard at 4:30 p.m. Garrison's time-
card also reflects that, inter alia, it took him 5 hours
to unload at the jobsite. According to Garrison's testi-
mony, under normal conditions it would have taken
him only 1 to 2 hours to unload at the jobsite. How-
ever, due to the truck's faulty dumping mechanism, he
was unable to unload the truck in the usual mannerÐ
from the bottomÐand instead had to unload the as-
phalt over the top of the truck. This kept him on the
jobsite for at least 3 additional hours and caused him
to arrive back at the yard much later than anticipated.
It is undisputed that, while under normal circumstances
Garrison would have returned to the plant in sufficient
time to vote in the election, he arrived after the pollshad closed.Regarding the disenfranchisement of employeeDougherty, on the day of the election, he was assigned
to make a delivery to a customer in Yuma, Arizona.
On the return trip, he witnessed an accident and, in ac-
cordance with the Employer's policy encouraging em-
ployees to do so, he stopped and assisted at the acci-
dent. Dougherty arrived back at the Employer's facility
after the polls had closed.In certifying the election results on the basis that thedisenfranchisement of two of the employees was not
shown to be attributable to the Employer's conduct,
my colleagues rely on Versail Mfg., 212 NLRB 592,593 (1974). I find that case distinguishable from the
instant case because here two employees were unable
to vote in the election because they were away from
the polling place in the normal course of their duties
for the employer.2In Versail Mfg., the Board declined to set the elec-tion aside because the employee was prevented from
voting by personal activities away from the polling
place which were outside the normal scope of his em-
ployment. In doing so, the Board distinguished the
facts in that case from those in Yerges Van Liners,supra, which is apposite here, stating:In our opinion, the fact that required the Yergeselection to be set aside was that the employee was
caused to miss the election by the Employer, a
party to the proceeding. The same protective pol-
icy would be applicable if the petitioning union,
or the Board itself, prevented an eligible em-
ployee from voting. It would be inapplicable, of
course, if the crucial employee was prevented
from voting by reason of sickness or some otherunplanned occurrence beyond the control of theparties, the Board, or the employee.3Clearly, in Versail, the Board declined to set the elec-tion aside on the basis that the employee was pre-
vented from voting due to his own actions rather than
because he was away in the normal course of his du-
ties for his employer.In the instant case, the evidence indicates that em-ployees Garrison and Dougherty were prevented from
voting by the Employer. Regarding employee Garrison,
the evidence shows that the Employer's knowing as-
signment of Garrison to a faulty truck caused his
delay. Regarding employee Dougherty, the evidence
shows that he missed the election because he wit-
nessed an accident and, pursuant to the Employer's
policy encouraging employees to do so, he stopped to
assist. That stopping for accidents constitutes part of
the normal duties of the Employer's drivers is dem-
onstrated by the fact that, according to the Employer's
vice president, the Employer has a policy encouraging
such stops.4Contrary to my colleagues, I find that the Union hasmet its burden in the instant case of establishing that
Dougherty's inability to vote was attributable to the
Employer. In this regard, I find that, since the Union
initially established that Dougherty was assigned the
run in the normal course of duties and stopped for an
accident pursuant to the Employer's policy encour-
aging its employees to do so, the burden then shifted
to the Employer to conclusively establish that Dough-
erty was prevented from voting by personal activities.5This the Employer failed to do. 589SAHUARO PETROLEUM & ASPHALT CO.In sum, I find that employees Garrison and Dough-erty were prevented from voting because they were ab-
sent from the polling place in the course of their nor-
mal duties for the Employer, and that, therefore, theelection should be set aside. Accordingly, I dissentfrom my colleagues' certifying the results of the elec-
tion.